United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 96-4086SI
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Miguel Angel Reyna-Segovia,              *      [PUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: September 12, 1997
                                Filed: September 17, 1997
                                 _____________

Before FAGG, WOLLMAN, and LOKEN, Circuit Judges.
                          _____________

PER CURIAM.

       The Government charged Miguel Angel Reyna-Segovia with conspiracy to
distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846 (1994).
Reyna-Segovia initially pleaded guilty to the charge, but then, against the repeated
advice of counsel, moved to withdraw his plea. The district court found Reyna-Segovia
met his burden on the factors warranting withdrawal, and granted the motion. See
United States v. Prior, 107 F.3d 654, 657 (8th Cir. 1997), petition for cert. filed, No.
96-8478 (U.S. Apr. 3, 1997). At trial, co-conspirators testified about their drug
activity with Reyna-Segovia. Based on this testimony, the jury convicted Reyna-
Segovia and at sentencing the district court attributed more methamphetamine to him
than the plea agreement had. Having lost his gamble with the jury and having received
a longer sentence, Reyna-Segovia contends on appeal the district court should have
denied his motion to withdraw his plea. According to Reyna-Segovia, the district court
should have disbelieved him at the withdrawal hearing and should have warned him a
jury would likely convict him. We disagree. Reyna-Segovia received the withdrawal
he sought, and now must accept the consequences of his request. Cf. United States v.
Owens, 902 F.2d 1154, 1157 (4th Cir. 1990). More appropriately, Reyna-Segovia
challenges his jury conviction on several grounds. We reject them all. Given the
overwhelming evidence against Reyna-Segovia, a reasonable jury could easily find him
guilty beyond a reasonable doubt. See United States v. McMurray, 34 F.3d 1405, 1412
(8th Cir. 1994). Because the Government’s use of a paid informant was permissible,
see United States v. King, 803 F.2d 387, 390-91 (8th Cir. 1986) (per curiam), the
prosecutor did not commit misconduct at Reyna-Segovia’s trial. See United States v.
Flores-Mireles, 112 F.3d 337, 341 (8th Cir. 1997). Lastly, Reyna-Segovia should raise
his claim of ineffective assistance of trial counsel collaterally rather than on direct
appeal. See United States v. Kenyon, 7 F.3d 783, 785 (8th Cir. 1993). We thus affirm
Reyna-Segovia’s conviction.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-